DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 28, 2021 has been entered. Claims 1-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation is:
"Articulation mechanism" in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2013/0218022 A1) (hereinafter – Larsen) in view of Angst et al. (US 9088853 B2) (hereinafter – Angst).

Regarding claim 1, Larsen discloses An ear-worn electronic device, comprising (Abstract):
a housing configured for insertion into an ear canal and comprising a proximal section and a distal section (FIG. 6 and 7 “main body 620”, “ear tip 630”, however, the proximal and distal sections are not limited to only those reference numbers they are just used for reference.),
the distal section comprising a distal end configured to terminate prior to a second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [0049, “The sound tube is typically sufficiently long so that when in place in a user's ear, it extends past at least the first bend in the user's ear canal (but not so far as to reach the user's tympanic membrane).” In such embodiments the sound tube 740 is this length stopping before the second bend);
an inner waveguide disposed in the housing and extending to the distal end (FIG. 7 and Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may ;
a waveguide extension coupled to the distal end and axially aligned with the inner waveguide, the waveguide extension dimensioned to extend past the second bend of the ear canal when the housing is fully inserted into the ear canal (Para.  [0049], “In some embodiments, the sound tube might even extend past the second bend in the user's ear canal.” In such embodiments this would be a waveguide extension as the sound tube 740 is long enough to extend the waveguide past the second bend),
the waveguide extension communicatively coupled to the inner waveguide (Extending the sound tube implies the inner waveguide and the waveguide are communicatively coupled);
Larsen fails to disclose
The inner waveguide and the waveguide extension as two separate components,
and an articulation mechanism between the waveguide and the waveguide extension,
the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal.
However, in the same field of endeavor, Angst teaches an inner waveguide and a waveguide extension as two separate components (FIG. 6, ref. no. 72, 78 and 88, and col. 3 line 58 – col. 4 line 4, “According to the example of FIG. 6, the back volumes 74 and 80 are closed, while the front volume 78 of the medial receiver 44 comprises a laterally oriented second sound outlet 86 in addition to the medially oriented sound outlet 60, with the second sound outlet 86 communicating with a sound channel 88 of the joint assembly 46, which, in turn, communicates with the front volume outlet 56 of the lateral receiver 42. In contrast to the sound channel 54 of the embodiment of FIG. 5, the sound channel 88 does not have a sound outlet 58. The sound channel 88 thus acts to connect the two front 
an articulation mechanism between the waveguide and the waveguide extension (FIG. 6, “flexible joint assembly 46”),
the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal (FIG. 6, “flexible joint assembly 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an inner waveguide and a waveguide extension as two separate components with an articulation mechanism as taught by Angst in order to follow the shape of the ear canal to avoid injury (Col. 2 lines 50 – 65, “in order to follow the shape of the ear canal 10 when being inserted into the ear canal 10.”).
Regarding claim 2, Larsen and Angst teach The device of claim 1, Larsen further discloses wherein the inner waveguide and the waveguide extension each comprise an inner surface comprising an infrared-opaque material (Para. [0051], “The IR waveguide 765 of FIG. 7 may be a hollow tube of IR reflective material (for example, having low IR absorption). For example, the IR waveguide 765 might be a hollow tube having an inner surface of mirrored material, such as a polished metal inner surface. By way of example, the inner surface of the waveguide 765 might be aluminum or gold that is sufficiently polished to have good reflectivity of IR spectrum.”).
Regarding claim 3, Larsen and Angst teach The device of claim 1, Larsen further discloses wherein the inner waveguide and the waveguide extension each comprise a tube comprising an infrared-opaque material (Para. [0051], “The IR waveguide 765 of FIG. 7 may be a hollow tube of IR reflective material (for example, having low IR absorption). For example, the IR waveguide 765 might be a hollow tube having an inner surface of mirrored material, such as a polished metal inner surface. By .
Regarding claim 4, Larsen and Angst teach The device of claim 1, Larsen further discloses wherein the inner waveguide is disposed within a sidewall of the housing (FIG. 9).
Regarding claim 5, Larsen and Angst teach The device of claim 1, Larsen fails to disclose wherein the articulation mechanism comprises a hinge or a spring clip.
However, in the same field of endeavor, Angst teaches wherein the articulation mechanism comprises a hinge or a spring clip (FIG. 6, “flexible joint assembly 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include a hinge of spring clip as taught by Angst in order to follow the shape of the ear canal to avoid injury (Col. 2 lines 50 – 65, “in order to follow the shape of the ear canal 10 when being inserted into the ear canal 10.”).
Regarding claim 6, Larsen and Angst teach The device of claim 1, Larsen fails to disclose wherein the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal.
However, in the same field of endeavor, Angst teaches wherein the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal (FIG. 6, “flexible joint assembly 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an articulation mechanism as taught by Angst in order to follow the shape of the ear canal to avoid injury (Col. 2 lines 50 – 65, “in order to follow the shape of the ear canal 10 when being inserted into the ear canal 10.”).
Regarding claim 7, Larsen and Angst teach The device of claim 1, Larsen further discloses wherein the waveguide extension is directed toward a tympanic membrane or a specified area of the ear canal when the housing is fully inserted into the ear canal (Para. [0007], “the waveguides function despite any additional curvature arising when the earpiece is inserted into the user's ear canal; and the IR waveguide extending past at least the first bend may provide alignment of the IR sensor towards the user's tympanic membrane (When the device is inserted into the user's ear canal).”).
Regarding claim 9, Larsen and Angst teach The device of claim 1, Larsen further discloses further comprising an infrared sensor communicatively coupled to the inner waveguide (Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”).
Regarding claim 11, Larsen and Angst teach The device of claim 1, Larsen further discloses further comprising an acoustic transducer proximate the inner waveguide (FIG. 9, “speaker 950, microphone 970 and 980”).
Regarding claim 12, Larsen discloses An ear-worn electronic device, comprising (Abstract):
a housing configured for insertion into an ear canal and comprising a proximal section and a distal section (FIG. 6 and 7 “main body 620”, “ear tip 630”, however, the proximal and distal sections are not limited to only those reference numbers they are just used for reference.),
the distal section comprising a distal end configured to terminate prior to a second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [0049, “The sound tube is typically sufficiently long so that when in place in a user's ear, it extends past at least the first bend in the user's ear canal (but not so far as to reach the user's tympanic membrane).” In such embodiments the sound tube 740 is this length stopping before the second bend);
an inner waveguide disposed in the housing and extending to the distal end (FIG. 7 and Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”);
a waveguide extension coupled to the distal end and axially aligned with the inner waveguide, the waveguide extension dimensioned to extend past the second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [Para. [0049], “In some embodiments, the sound tube might even extend past the second bend in the user's ear canal.” In such embodiments this would be a waveguide extension as the sound tube 740 is long enough to extend the waveguide past the second bend);
the waveguide extension communicatively coupled to the inner waveguide (Extending the sound tube implies the inner waveguide and the waveguide are communicatively coupled);
an infrared sensor disposed in the housing and communicatively coupled to the inner waveguide (Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”);
and a processor disposed in the housing and coupled to the infrared sensor, the processor configured to measure a physiologic signal or condition in response to a waveform received by the infrared sensor (Para. [0039], “The data from all the physiological sensors might then be analyzed by a processor in a single controller to determine if a warning is appropriate.”).
Larsen fails to disclose
The inner waveguide and the waveguide extension as two separate components,
and an articulation mechanism between the waveguide and the waveguide extension,
the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal.
However, in the same field of endeavor, Angst teaches an inner waveguide and a waveguide extension as two separate components (FIG. 6, ref. no. 72, 78 and 88, and col. 3 line 58 – col. 4 line 4, “According to the example of FIG. 6, the back volumes 74 and 80 are closed, while the front volume 78 of the medial receiver 44 comprises a laterally oriented second sound outlet 86 in addition to the medially oriented sound outlet 60, with the second sound outlet 86 communicating with a sound channel 88 of the joint assembly 46, which, in turn, communicates with the front volume outlet 56 of the lateral receiver 42. In contrast to the sound channel 54 of the embodiment of FIG. 5, the sound channel 88 does not have a sound outlet 58. The sound channel 88 thus acts to connects the two front volumes 72 and 78, thereby creating a shared front volume configuration of the receivers 42 and 44, with a single sound outlet 60.”)
an articulation mechanism between the waveguide and the waveguide extension (FIG. 6, “flexible joint assembly 46”),
the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal (FIG. 6, “flexible joint assembly 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an inner waveguide and a waveguide extension as two separate components with an articulation mechanism as taught by Angst in order to follow the shape of the ear canal to avoid injury (Col. 2 lines 50 – 65, “in order to follow the shape of the ear canal 10 when being inserted into the ear canal 10.”).
Regarding claim 13, Larsen and Angst teach The device of claim 12, Larsen further discloses wherein the waveguide extension is directed toward a tympanic membrane or a specified area of the ear canal when the housing is fully inserted into the ear canal (Para. [0007], “the waveguides function despite any additional curvature arising when the earpiece is inserted into the user's ear canal; and the IR waveguide extending past at least the first bend may provide alignment of the IR sensor towards the user's tympanic membrane (When the device is inserted into the user's ear canal).”).
Regarding claim 14, Larsen and Angst teach The device of claim 12, wherein the physiologic signal or condition comprises one or more of core body temperature, heart rate, heart rate variability, and oxygen saturation (Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”).
Regarding claim 15, Larsen and Angst teach The device of claim 12, Larsen further discloses wherein the inner waveguide and the waveguide extension each comprise an inner surface formed from or coated with an infrared-opaque material (Para. [0051], “The IR waveguide 765 of FIG. 7 may be a hollow tube of IR reflective material (for example, having low IR absorption). For example, the IR waveguide 765 might be a hollow tube having an inner surface of mirrored material, such as a polished metal inner surface. By way of example, the inner surface of the waveguide 765 might be aluminum or gold that is sufficiently polished to have good reflectivity of IR spectrum.”).
Regarding claim 16, Larsen and Angst teach The device of claim 12, Larsen further discloses wherein the inner waveguide is disposed within a sidewall of the housing (FIG. 9).
Regarding claim 17, Larsen and Angst teach The device of claim 12, Larsen fails to disclose wherein: the articulation mechanism comprises a hinge or a spring clip;
and  the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal.
wherein: the articulation mechanism comprises a hinge or a spring clip (FIG. 6, “flexible joint assembly 46”);
and  the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal (FIG. 6, “flexible joint assembly 46”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an articulation mechanism as taught by Angst in order to follow the shape of the ear canal to avoid injury (Col. 2 lines 50 – 65, “in order to follow the shape of the ear canal 10 when being inserted into the ear canal 10.”).
Regarding claim 20, Larsen and Angst teach The device of claim 12, Larsen further discloses further comprising an acoustic transducer proximate the inner waveguide (FIG. 9, “speaker 950, microphone 970 and 980”).
Regarding claim 21, Larsen and Angst teach The device of claim 1, Larsen further discloses wherein the inner waveguide and the waveguide extension are configured to communicate one or both of optical waveforms and acoustic waveforms (FIG. 7 and Para. [0050], “infrared (IR) waveguide 765 and acoustic (sound) waveguide 755”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2013/0218022 A1) (hereinafter – Larsen) in view of Angst et al. (US 9088853 B2) (hereinafter – Angst) in further view of Neilson et al. (US 2006/0147071 A1) (hereinafter – Neilson).

Regarding claim 8, Larsen and Angst teach The device of claim 1, Larsen fails to disclose wherein:  the waveguide extension comprises a mesh sleeve configured to getter ear wax; and the mesh sleeve is detachable from the waveguide extension.
However, in the same field of endeavor, Neilson teaches wherein:  10the waveguide extension comprises a mesh sleeve configured to getter ear wax; and the mesh sleeve is detachable from the waveguide extension (Para. [0035], “The cerumen-trapping accessories 120 may include, but are not limited to, a group consisting of a wax coil 120A, a wax basket 120B, and a wax filter 120C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Angst to include a mesh sleeve as an ear wax getter as taught by Neilson in order to keep the hearing device clean (Para. [0031], “In order for the receiver to operate properly, the receiver tube 18 must be substantially free of cerumen or ear wax.).
Regarding claim 18, Larsen and Angst teach The device of claim 12, Larsen fails to disclose wherein:  the waveguide extension comprises a mesh sleeve configured to getter ear wax; and  the mesh sleeve is detachable from the waveguide extension.
However, in the same field of endeavor, Neilson teaches wherein:  10the waveguide extension comprises a mesh sleeve configured to getter ear wax; and the mesh sleeve is detachable from the waveguide extension (Para. [0035], “The cerumen-trapping accessories 120 may include, but are not limited to, a group consisting of a wax coil 120A, a wax basket 120B, and a wax filter 120C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Angst to include a mesh sleeve as an ear wax getter as taught by Neilson in order to keep the hearing device clean (Para. [0031], “In order for the receiver to operate properly, the receiver tube 18 must be substantially free of cerumen or ear wax.).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2013/0218022 A1) (hereinafter – Larsen) in view of Angst et al. (US 9088853 B2) (hereinafter – Angst) in further view of Shioi et al. (US 2009/0030295 A1) (hereinafter – Shioi).

Regarding claim 10, Larsen and Angst teach The device of claim 1, Larsen fails to disclose further comprising an infrared sensor and a light source communicatively coupled to the inner waveguide.
However, in the same field of endeavor, Shioi teaches further comprising an infrared sensor and a light source communicatively coupled to the inner waveguide. (Para. [0090], “an infrared sensor 108.” See further para. [0118], “The light source 140 emits visible radiation to illuminate the eardrum 202.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Angst to include an infrared sensor and a light source as taught by Shioi in order to sense infrared radiation and thus biological concentrations (Para. [0091], “In the measuring device 100, the infrared sensor 108 detects the infrared radiation that has come from the eardrum.”).
Regarding claim 19, Larsen and Angst teach The device of claim 12, Larsen fails to disclose further comprising a light source communicatively coupled to the inner waveguide.
However, in the same field of endeavor, Shioi teaches further comprising a light source communicatively coupled to the inner waveguide. (Para. [0118], “The light source 140 emits visible radiation to illuminate the eardrum 202.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Angst to .

Response to Arguments
Applicant's arguments regarding claim interpretation filed July 28, 2021 have been fully considered but they are not persuasive. 
With regards to claim interpretation, “articulation mechanism” is a generic placeholder, followed by structural language with no structural modifier. Applicant is reminded that an 112f claim interpretation is not a rejection, so the fact that 254 patents use that language does not mean "articulation mechanism" in those patents did or did not invoke 112f. Further, per MPEP 2181 "("lever moving element for moving the lever" and "movable link member for holding the lever…and for releasing the lever" were construed as means-plus-function limitations invoking 35 U.S.C. 112, sixth paragraph since the claimed limitations were described in terms of their function rather than their mechanical structure); Ethicon, Inc. v. United States Surgical Corp., 135 F.3d 1456, 1463, 45 USPQ2d 1545, 1550 (Fed. Cir. 1998)". Claims 1 and 12 similarly are described in terms of their function rather than their mechanical structure, thus Applicants arguments are not persuasive. Applicant has not provided sufficient showing as to why “articulation mechanism” recites structure. Applicant is reminded of 35 U.S.C. 112(f) and the options provided to avoid being interpreted under 35 U.S.C. 112(f).
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791